Order entered August 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01383-CV

     ENTERPRISE PRODUCTS PARTNERS, L.P. AND ENTERPRISE PRODUCTS
                      OPERATING LLC, Appellants

                                               V.

   ENERGY TRANSFER PARTNERS, L.P. AND ENERGY TRANSFER FUEL, L.P.,
                            Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-12667

                                           ORDER
       We GRANT appellants’ August 5, 2015 unopposed second motion for extension of time

to file reply brief and ORDER the brief be filed no later than September 18, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE